                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

 MARK A. MCCONNAUGHY,                                :   Case No. 3:21-cv-141
                                                     :
         Plaintiff,                                  :
                                                     :   District Judge Michael J. Newman
 vs.                                                 :
                                                         Magistrate Judge Peter B. Silvain, Jr.
                                                     :
 JEANETTA,                                           :
                                                     :
         Defendant.                                  :
                                                     :


                                                ORDER


        This case is before the Court for a sua sponte review of pro se Plaintiff’s Complaint

pursuant to 28 U.S.C. § 1915(e)(2).

        Pursuant to § 1915, the Court may dismiss a complaint upon finding (1) the claims are

frivolous or malicious; (2) it fails to state a claim upon which relief may be granted; or (3) it seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). It

is appropriate for the Court to conduct this review sua sponte prior to issuance of process “so as to

spare prospective defendants the inconvenience and expense of answering such complaints.” Neitzke

v. Williams, 490 U.S. 319, 324 (1989). Having conducted this initial review, the Court finds that

dismissal under 28 U.S.C. § 1915 is not warranted at this stage of the litigation.

        However, this Court cannot order the United States Marshal to make service of process

under Fed. R. Civ. P. 4(c)(3) because Plaintiff has not submitted the forms necessary to effectuate

service. Accordingly, Plaintiff is ORDERED to provide all required service forms (including

Defendant’s address) by July 16, 2021. Failure to effect service of process within the time

specified by Rule 4(m) could result in dismissal of this case.
       IT IS SO ORDERED.

June 29, 2021                  s/Peter B. Silvain, Jr.
                               Peter B. Silvain, Jr.
                               United States Magistrate Judge




                           2
